Name: Commission Regulation (EC) NoÃ 1745/2006 of 24 November 2006 amending Regulation (EC) NoÃ 936/97 opening and providing for the administration of tariff quotas for high quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  animal product;  marketing
 Date Published: nan

 25.11.2006 EN Official Journal of the European Union L 329/22 COMMISSION REGULATION (EC) No 1745/2006 of 24 November 2006 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high quality fresh, chilled and frozen beef and for frozen buffalo meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas: (1) Commission Regulation (EC) No 936/97 (2) provides for the opening and administration, on a multi-annual basis, of a number of quotas of high quality beef. (2) Qualification for these quotas is subject to the conditions laid down in Regulation (EC) No 936/97. Article 2(a), (c) and (d) of that Regulation lays down in particular the definitions of high quality beef imported respectively from Argentina, Uruguay and Brazil. In order to refer to parameters which are verifiable and auditable, these definitions should, following the entry into force of Council Regulation (EC) No 1532/2006 of 12 October 2006 on the conditions for certain import quotas of high quality beef (3), be amended and refer respectively to official categories defined on the day of entry into force of this Regulation by the competent authorities of each of these countries. (3) It is also appropriate to specify that the provisions of Article 13 of Regulation (EC) No 1760/2000 of the European Parliament and of the Council (4), which establishes a system for the identification and registration of bovine animals and sets out provisions regarding the labelling of beef and beef products, should be applicable to the import of high quality beef referred to in Article 2(a), (c) and (d) of Regulation (EC) No 936/97. (4) Regulation (EC) No 936/97 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 936/97 is amended as follows: 1. point (a) is replaced by the following: (a) 28 000 tonnes of boneless beef covered by CN codes 0201 30 00 and 0206 10 95 and meeting the following definition: Selected beef cuts obtained from steers, young steers or heifers having been exclusively fed through pasture grazing since their weaning. The steer carcasses shall be classified as JJ , J , U  or U2 , young steer and heifer carcasses shall be classified as AA , A , or B  according to the official beef classification established by the Secretariat of Agriculture, Livestock, Fisheries and Food in Argentina (SecretarÃ ­a de Agricultura, GanaderÃ ­a, Pesca y Alimentos  SAGPyA) . The cuts shall be labelled in accordance with Article 13 of Regulation (EC) No 1760/2000 of the European Parliament and of the Council (5). The indication High Quality Beef  may be added to the information on the label. 2. points (c) and (d) are replaced by the following: (c) 6 300 tonnes of boneless beef covered by CN codes 0201 30 00, 0202 30 90, 0206 10 95 and 0206 29 91 and meeting the following definition: Selected beef cuts obtained from steers (novillo) or heifers (vaquillona) as defined in the official carcass classification of bovine meat established by the National Institute of Meat of Uruguay (Instituto Nacional de Carnes - INAC). The eligible animals for production of High Quality Beef have been exclusively fed through pasture grazing since their weaning. The carcasses shall be classified as I , N  or A , with fat cover 1 , 2  or 3  in accordance with the above mentioned classification . The cuts shall be labelled in accordance with Article 13 of Regulation (EC) No 1760/2000. The indication High Quality Beef  may be added to the information on the label. (d) 5 000 tonnes of boneless beef covered by CN codes 0201 30 00, 0202 30 90, 0206 10 95 and 0206 29 91 and meeting the following definitions: Selected cuts obtained from steers or heifers having been exclusively fed with pasture grass since their weaning. The carcasses shall be classified as B  with fat cover 2  or 3  according to the official beef carcass classification established by the Ministry of Agriculture, Livestock and Supply in Brazil (MinistÃ ©rio da Agricultura, PecuÃ ¡ria e Abastecimento) . The cuts shall be labelled in accordance with Article 13 of Regulation (EC) No 1760/2000. The indication High Quality Beef  may be added to the information on the label. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply to beef covered by a certificate of authenticity issued as from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 137, 28.5.1997, p. 10. Regulation as last amended by Regulation (EC) No 408/2006 (OJ L 71, 10.3.2006, p. 3). (3) OJ L 283, 14.10.2006, p. 1. (4) OJ L 204, 11.8.2000, p. 1. Regulation as amended by the 2003 Act of Accession. (5) OJ L 204, 11.8.2000, p. 1.